Judgment, Supreme Court, Bronx County (Peter Benitez, J.), rendered March 23, 1998, convicting defendant, upon his plea of guilty, of burglary in the second degree, and sentencing him to a term of five years, unanimously affirmed.
Defendant’s motion to suppress physical evidence was properly denied without a hearing since his general denial of criminal activity and assertion of innocent behavior at and around the time of his arrest failed to specifically address the alleged burglary upon which the People predicated the arrest, or provide any other basis for suppression (see, People v Jones, 95 NY2d 721; People v Mendoza, 82 NY2d 415).
The court properly denied defendant’s motion to suppress *133the lineup identification at issue since defendant’s contention that the eyewitnesses may have discussed defendant’s appearance while placed together in a waiting room, along with a police officer, while awaiting the lineup is based on pure speculation (cf., People v Taylor, 80 NY2d 1, 15). Concur — Sullivan, P. J., Nardelli, Mazzarelli, Rubin and Saxe, JJ.